June 30, 2006


Mr. Lee L. Cameron Jr.
Wilson Elser Moskowitz Edelman & Dicker LLP
1201 Elm Street, Suite 5000
Dallas, TX 75270-2141

The Honorable Deborah G. Hankinson
Law Offices of Deborah Hankinson PC
2305 Cedar Springs Road, Suite 230
Dallas, TX 75201-6955


Mr. William M. Boyd
Boyd Veigel, P.C.
P. O. Box 1179
McKinney, TX 75070
Ms. Julie B. Essenburg
Office of the City Attorney of City of Dallas
1500 Marilla Street, 7DN Dallas City Hall
Dallas, TX 75201


Mr. Robert C. Lyon
Robert Lyon & Associates
3301 Century Drive, Suite A
Rowlett, TX 75088

RE:   Case Number:  02-1031
      Court of Appeals Number:  05-01-01780-CV
      Trial Court Number:  00-09216-I

Style:      REATA CONSTRUCTION CORPORATION
      v.
      CITY OF DALLAS

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.  The Motion to Strike The  State  of
Texas Amicus Curiae Brief in Support of Motion for  Rehearing  is  dismissed
as moot.  The Court withdraws its opinion issued April 2, 2004,  and  issues
a substituted opinion.  (Justice Willett not sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Lisa Matz       |
|   |Mr. Jim Hamlin      |
|   |Mr. Kristofer S.    |
|   |Monson              |
|   |Mr. Delmar L. Cain  |
|   |Mr. Miles T.        |
|   |Bradshaw            |
|   |Mr. Don Wayne Cruse |
|   |Jr.                 |